Case 3:13-cv-01845-JLS-BLM Document 238 Filed 05/06/19 PageID.8893 Page 1 of 2




                                  FOR PUBLICATION

                  UNITED STATES COURT OF APPEALS
                       FOR THE NINTH CIRCUIT

                SHYRIAA HENDERSON, on behalf of            No. 17-55373
                herself, and all others similarly
                situated,                                      D.C. No.
                                    Plaintiff-Appellant,   3:13-cv-01845-
                                                              JLS-BLM
                                  v.

                UNITED STUDENT AID FUNDS, INC.,               ORDER
                DBA USA Funds,
                             Defendant-Appellee.



                                       Filed May 6, 2019

                    Before: Dorothy W. Nelson, William A. Fletcher,
                            and Jay S. Bybee, Circuit Judges.
Case 3:13-cv-01845-JLS-BLM Document 238 Filed 05/06/19 PageID.8894 Page 2 of 2




               2      HENDERSON V. UNITED STUDENT AID FUNDS

                                        ORDER

                   Judge D.W Nelson voted to deny the petition for
               rehearing and recommended denial of the petition for
               rehearing en banc. Judge W. Fletcher voted to deny the
               petition for rehearing and rehearing en banc. Judge Bybee
               voted to grant the petition for rehearing and rehearing en
               banc.

                   The full court has been advised of the petition for
               rehearing en banc and no active judge has requested a vote
               on whether to rehear the matter en banc. (Fed.R. App. P. 35.)
               Accordingly, the petition for rehearing and the petition for
               rehearing en banc are DENIED. No further petitions for
               rehearing or rehearing en banc will be entertained.

                   Additionally, Judges D.W. Nelson and W. Fletcher voted
               to amend the opinion as follows. On page 11 of the slip
               opinion, replace the first paragraph with the following
               language:

                      USA Funds argues it could not have ratified
                      the actions of the debt collectors because
                      there is no agency relationship between it and
                      the debt collectors. Batzel v. Smith, 333 F. 3d
                      1018, 1036 (9th Cir. 2003). We disagree.
                      First, our decision in Batzel involved
                      vicarious liability and agency principles
                      under California law, which is distinct from
                      principles articulated in the Restatement and
                      from federal common law. Second, the
                      Restatement § 4.01 cmt. b makes clear that,
                      in most jurisdictions, ratification may create
                      an agency relationship when none existed
                      before if the acts are “done by an actor . . .
                      who is not an agent but pretends to be.”
